IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 150 MAL 2017
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
RICHARD MERCALDO, JR.,                   :

                 Petitioner
                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2017, the Petition for Allowance of Appeal is

DENIED.